Citation Nr: 1206491	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-08 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for the period prior to June 10, 2008, and in excess of 50 percent for the period beginning June 10, 2008.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.  He served in the Republic of Vietnam from December 8, 1970, to December 6, 1971.  The Veteran's decorations include the Combat Infantry Badge and the Bronze Star Medal.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2005 and November 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned an initial 30 percent rating, effective June 30, 2005, and denied entitlement to a TDIU, respectively.

The Board notes that the Veteran filed a timely notice of disagreement in November 2006 with respect to the propriety of the initially assigned rating for his PTSD as adjudicated in the December 2005 rating decision.  In response, the RO issued a statement of the case, as well as a new rating decision, in April 2007, which reflected its decision to increase the Veteran's rating from 10 to 30 percent as of the original date of claim.  The Veteran responded by filing a timely substantive appeal in May 2007.  Although the appeal was drafted on a VA Form 21-4138 rather than a VA Form 9, it satisfies the requirements of a substantive appeal because in it the Veteran set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction (AOJ) in reaching the determination.  38 C.F.R. § 20.202 (2011).  Specifically, the Veteran disagreed with the findings that he was not seeing a doctor, was not on medication, and was not attending therapy sessions.  Indeed, as the Veteran correctly asserted, he met all three of these criteria.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal.  Id.  Therefore, the Board finds that the Veteran's claim on appeal is an initial rating claim, and the RO's July 2007 letter informing him that his substantive appeal was untimely was in error.  VA sincerely regrets the inconvenience to the Veteran and finds that his appeal stems from the December 2005 rating decision that originally granted service connection for PTSD.

Additionally, while the Veteran filed his claim for a TDIU in June 2008, the Board has considered whether he is entitled to a TDIU for the entire period that his claim for a higher initial rating for PTSD has been pending pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) (when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  

The Board observes that the Veteran reported at his May 2010 VA examination that he was hospitalized for panic in 2009.  As he is service-connected for PTSD, the Board finds that such statements raises a claim of entitlement to a temporary total disability rating under 38 C.F.R. § 4.29.  This issue has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the period prior to June 15, 2007, the Veteran's PTSD was manifested by homicidal intent for a three day period; feelings of detachment, depression, anxiety, hypervigilance, anger, isolation, and irritability; impaired sleep and concentration; racing thoughts and feelings; intrusive memories and re-experiencing; nightmares; restricted range of affect; exaggerated startle response; crying episodes; and flashbacks; without evidence of more severe manifestations more nearly approximating occupational and social impairment with reduced reliability and productivity or deficiencies in most areas, or total occupational and social impairment.

2.  For the period beginning June 15, 2007, the Veteran's PTSD is manifested by some suicidal ideation; feelings of anger, stress, anxiety, agitation, depression, irritability, negative thinking, self-punishment, guilt, isolation, persecution, tension, and anhedonia; intrusive memories; sleep disturbances; nightmares; flashbacks; an exaggerated startle response; occasional crying spells; difficulty with interpersonal relationships; difficulty being in close proximity to people; hypervigilance; an inability to tolerate stress; decreased ability to focus, concentrate, and maintain attention; a constricted affect; poor self-esteem; tearfulness; and difficulty sleeping; without evidence of more severe manifestations more nearly approximating total occupational and social impairment.

3.  For the period prior to June 15, 2007, the Veteran's service-connected disabilities did not preclude him from securing and following substantially gainful employment, and the Veteran was gainfully employed throughout that period.

4.  For the period beginning June 15, 2007, the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD for the period prior to June 15, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411.

2.  Beginning June 15, 2007, the criteria for an initial rating of 70 percent, but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.130, Diagnostic Code 9411.

3.  For the period prior to June 15, 2007, the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.16 (2011).

4.  Beginning June 15, 2007, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Relevant to the Veteran's claim for higher initial ratings for PTSD, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his such disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his PTSD was granted and an initial rating was assigned in the December 2005 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the Veteran's claim for a TDIU, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in July 2008, provided to the Veteran after the December 2005 rating decision assigning an initial rating for PTSD and prior to the November 2008 rating denying a TDIU, advised the Veteran of the evidence and information necessary to substantiate such claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

While the July 2008 letters were issued after the initial December 2005 rating decision, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the July 2008 letter was issued, the Veteran's claim was readjudicated in the November 2008 rating decision, December 2009 statement of the case, and May 2010 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's Vet Center and VA treatment records, and private psychiatric evaluations have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Additionally, the RO contacted the Social Security Administration (SSA) in order to obtain the Veteran's records from that source; however, SSA replied in March 2009 that no Title II or Title XVI data regarding the Veteran was of record.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

The Veteran was also afforded VA examinations in December 2005, November 2008, and May 2010 in conjunction with the claims on appeal.  Neither the Veteran nor his representative has alleged that such is legally inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as it includes an interview with the Veteran and a full examination addressing the relevant rating criteria.  Additionally, such examinations, as well as a December 2009 VA examination relevant to the Veteran's service-connected back and left lower extremity radiculopathy, address the severity of his service-connected disabilities with respect to his employability.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Initial Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran is service-connected for PTSD, effective June 30, 2005.  Therefore, the regulations in effect at such time are for application in this appeal.

The Veteran is service-connected for PTSD, which has been evaluated as 30 percent disabling, effective June 30, 2005, and as 50 percent disabling, effective June 10, 2008.  In documents of record, the Veteran and others contend that his PTSD is more severe than the currently assigned ratings and, as such, he is entitled to higher initial ratings.


The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board notes that the evidence of record shows various nonservice-connected psychiatric diagnoses in addition to the Veteran's service-connected PTSD.  Where records have not specifically indicated what symptoms are attributable only to these nonservice-connected disabilities the Board will, for the limited purpose of this decision, attribute psychiatric signs and symptoms to his service-connected PTSD disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition).

Following a review of the evidence of record, the Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for his PTSD for the period prior to June 15, 2007.  However, as of June 15, 2007, the date of an incident at work which competent medical evidence shows demonstrated increased symptoms and resulted in the Veteran being placed on administrative leave until retirement, the Board finds that an initial rating of 70 percent, but no higher, is warranted.

As indicated previously, the effective date of service connection for the Veteran's PTSD is June 30, 2005.  Therefore, the Board has evaluated the relevant evidence in determining the propriety of the ratings assigned to the Veteran's PTSD from such date forward.

In this regard, VA provided the Veteran with a compensation and pension (C&P) examination of his PTSD in December 2005.  The examiner, a psychologist, reviewed the claims file.  The Veteran denied any history of hospitalizations for mental health treatment.  The Veteran reported feeling detached from his peers at work, and being much more distant since Vietnam.  He noted that he had been married to his third wife for 20 years, and stated that the marriage was good now, although they had planned to separate-and his wife had threatened to divorce him- in 2001 because he was emotionally unavailable.  The Veteran noted that this improved after he attended therapy in 2001.  He reported that his prior two wives also had complained about his detachment.  

The Veteran reported that he has five children and two close friends, and that he enjoys such hobbies as swimming, traveling, spending time with his family, going to the beach, and reading.  The Veteran also reported feeling moderately depressed for two days in the past week, brought on by news about the war in Iraq; he further reported experiencing depression on a weekly basis following his experience in Vietnam, which has been more frequent since the war in Iraq began.  The Veteran stated that he sleeps for 3 to 6 hours per night, and that he has had trouble sleeping for the past five or six years.  He reported that his ability to concentrate fluctuates, and that recently it has been poor.  He noted that he had attempted suicide in 2001 by turning on his car in a closed garage to induce carbon monoxide poisoning; he stated that he had done so because he had little hope for the future.  The Veteran denied any current suicidal ideation.  He also reported having occasional anxiety.  He noted that he had moderately upsetting intrusive memories of Vietnam approximately three days over the past week for about 15 to 20 minutes at a time.  The Veteran also reported having a nightmare about Vietnam in the past week.  He stated that he always makes an effort to avoid thinking and talking about his war trauma, including avoidance of hunting and camouflage.  The Veteran reported feeling detached 50 to 60 percent of the time, being hypervigilant most of the time, having a restricted range of affect 20 percent of the time, and having concentration problems 10 percent of the time.  He denied any feelings of happiness in the past week, but did report feelings of anger and an exaggerated startle response.  The VA examiner diagnosed the Veteran with chronic PTSD, and assigned a Global Assessment of Functioning (GAF) score of 70.

In an April 2007, a VA Certified Physician's Assistant (PA-C) noted the Veteran's "homicidal incident 3 days."  The clinician presumably meant homicidal intent, as there is no evidence of any homicide or attempted homicide by the Veteran elsewhere in the record.  The PA-C also noted that the Veteran reported having nightmares and crying frequently.  She referred him to his VA Licensed Master Social Worker (LMSW).

The Veteran returned to his VA LMSW clinician in April 2007, at which point he resumed approximately twice-per-month treatment through March 2008.  In April 2007, the Veteran reported experiencing increased anger, sleep disturbance, nightmares, intrusive memories, isolation, and depression, as well as racing thoughts and feelings.  The clinician found that the Veteran had a depressed mood.  In May 2007, the Veteran reported continuing re-experiencing and anxiety.  The clinician again noted a depressed mood.  Later in May 2007, the Veteran reported continuing increases in nightmares, sleep disturbances, intrusive memories, irritability, and depression.  The clinician noted a depressed and anxious mood, and further found that his PTSD seems chronic.

In June 2007, the Veteran reported that he continues to have nightmares, intrusive memories, sleep disturbances, and flashbacks.  He noted that he has no friends, and at times withdraws from his family and co-workers.  The clinician noted a depressed and anxious mood.

In July 2007, the Veteran reported an increase in anger, stress, and anxiety in response to his being placed on administrative leave at work.  Significantly, the Veteran's claims file includes a June 2007 letter from his supervisor at work stating: "Until further notice, you will be in an off duty status, on administrative leave, while the incident of June 15, 2007 is under investigation."  This incident is discussed in detail below.  The clinician noted that the Veteran had an anxious and agitated mood, and that he was shaking throughout the session.  In a session that took place later in July 2007, the clinician focused on decreasing the Veteran's stress, anxiety, and depression.  The clinician found that the Veteran had a moderately anxious mood.  He noted that the Veteran had been placed on new medication.

In an August 2007 session, the Veteran reported some decrease in the intensity of his nightmares.  The clinician noted a moderately anxious mood.  In September 2007, the Veteran reported the passing of his mother; the clinician noted a moderately depressed mood.

In October 2007, the Veteran reported a decrease in nightmares, irritability, and stress, as well as an increase in sleep.  He reported that he remained on administrative leave from his job.  Later in October 2007, the Veteran reported having continuing nightmares, intrusive memories, and sleep disturbances, although he stated that his sleep had improved due to his new medications.  The clinician noted a moderately depressed mood.  Still later in October 2007, the Veteran reported that he was "backsliding to old behaviors and anger."  He also reported having negative thinking, self-punishment, and guilt.  The clinician found a moderately depressed mood.

In November 2007, the Veteran reported experiencing anxiety, depression, and nightmares.  The clinician noted a moderately anxious mood.  In December 2007, the Veteran reported an increase in anxiety regarding his upcoming mental health evaluation for work.  The clinician noted a moderately anxious mood.  In January 2008, the Veteran reported feeling less anxiety; the clinician noted a moderately anxious mood.  In February 2008, the clinician found that the Veteran had a moderately depressed mood.  The Veteran began group therapy with the same VA clinician in March 2008; he reported experiencing anger and nightmares, and the clinician noted a moderately depressed mood.  Later in March 2008, the clinician noted an increase in the Veteran's anxiety.

In addition to his VA treatment, the Veteran also underwent two mental status evaluations by private physicians, commissioned by his employer, in order to determine his fitness to return to work after he was placed on administrative leave following an incident on June 15, 2007.

The Veteran's first employer-commissioned mental status evaluation was performed by L.E. Mobley, M.D., in September 2007.  Dr. Mobley noted that accounts of the workplace incident differed, but that essentially the Veteran had been walking down an aisle toward a washroom when he noticed a colleague with two hampers on either side of him.  The Veteran reported that the colleague was intentionally blocking his path and moved a hamper towards him in a threatening manner, causing him to have to undertake a rapid evasive maneuver which resulted in him straining his neck.  By contrast, the colleague stated that he "moved a small container out of [the Veteran's] way so he could get by."  Immediately following the encounter, the Veteran charged his colleague with making critical and accusatory comments about him.  In a supervisor's report, the Veteran was quoted as saying in a loud voice that "If [that colleague] ever comes near me again, I will not come back to this office."  Reports showed that the Veteran also told his supervisor, "If you don't do something about [that colleague], then I will."  The Veteran explained that this meant that if he were assaulted, he would defend himself.  Additionally, the Veteran reportedly stated that if his supervisor "doesn't take care of the situation with [the colleague], then [the Veteran] would."  The Veteran stated that this could be interpreted any way they wished.

Dr. Mobley found that "a number of people [at the Veteran's workplace] voiced concerns about [him] or felt threatened by him."  On a questionnaire furnished by the Veteran's employer, Dr. Mobley opined that both the Veteran and his colleagues would face a significant risk of substantial harm if he was allowed to return to work.  Dr. Mobley also found that the Veteran was permanently incapable of interacting directly, frequently, and appropriately with a variety of coworkers; handling disagreements without exhibiting disruptive behavior; and performing tasks in an effective manner after receiving constructive feedback regarding unacceptable job performance.  Dr. Mobley found that, alternatively, these activities were likely to cause an exacerbation on a permanent basis.  Dr. Mobley opined that "Retirement is the best course of action for both employee and employer."

Dr. Mobley found that the Veteran "has the classic symptoms of PTSD following exposure to a traumatic event.  There are nightmares, flashbacks, an exaggerated startle response, occasional crying spells, difficult[y] with interpersonal relationships, difficulty being in close proximity to people, some alcohol usage and prefers to be alone [sic]."  The Veteran reported being aware that his colleagues are afraid of him; he also reported feeling occasionally persecuted by them.  Dr. Mobley found that "The events that occurred during the altercation with his co-worker have a decided PTSD component.  He felt trapped, scared and then reacted with a tirade.  The subject is hyperviligant [sic] concerning the events and people at work and he feels singled out by them....He has a growing awareness of his inability to tolerate stress and that things are worsening at work for him."  Dr. Mobley diagnosed the Veteran with chronic PTSD and assigned a GAF score of 45.

The Veteran's second employer-commissioned mental status evaluation was performed by J.C. Iserman, M.D., in December 2007.  Dr. Iserman described the June 15, 2007 workplace incident essentially as above.  The Veteran reported that his ability to focus, concentrate, and maintain attention had significantly declined over the last 12 to 18 months.  He also reported that his moods fluctuate and are frequently accompanied by bursts of anxiety.  Dr. Iserman found that the Veteran's affect was notably constricted, with "a certain blankness of expression."  Dr. Iserman also noted that the Veteran was "rather quick to anger" on several occasions during the interview.  Regarding violence toward others, the Veteran stated that "I don't want to have to hurt anyone."  The Veteran reported sleeping 3 to 5 hours per night.

Dr. Iserman administered the Minnesota Multiphasic Personality Inventory, version 2 (MMPI-2), a psychological test.  Dr. Iserman found that: "The code type developed based upon [the Veteran's] responses on this testing instrument was 7-8/8-7.  This particular configuration has been described as extremely rare in samples of normal individuals and overall caution of interpretation was urged.  In fact, the possibility of an invalid profile was raised[,] however when deciphered within the context of my face to face evaluation shortly afterwards, it is my opinion that the code type is in fact typical and not necessarily to have been unexpected from an individual such as [the Veteran.]  The noted response patterns are considered indicative of quite disturbed individuals who tend to be chronically maladjusted.  The same was also suggestive of significant levels of depression as well as anxiety....Of particular concern, [the Veteran] was noted to have endorsed a number of items reflecting a high degree of anger and supportive of a high potential for explosive behavior at times.  Probably the most troubling was his endorsement of statements showing an inability to control his anger.  For purposes of emphasis, of the five critical items portending of threatened assault or assaultive behavior, fully all five were endorsed in the scored direction."  Dr. Iserman also noted that the Veteran's responses on the MMPI-2 were characteristic of persons with disturbed personal and social relationships, very poor social skills, a tendency to withdraw of social situations in general, and hypersensitivity.  Dr. Iserman found that the Veteran "may quickly become intensely angry, hostile and resentful of others against whom he would like to retaliate."

Dr. Iserman diagnosed the Veteran with chronic PTSD and mood disorder not otherwise specified (NOS), as well as alcohol dependency by history and cannabis abuse by history.  He assigned a current GAF score of 45, with an estimated high score of 55 over the last year.  Dr. Iserman opined that his evaluation of the Veteran, combined with the results of psychological testing, "have raised great concerns about this individual, in particular his ability to return to the regular performance of his duties [at work] in the absence of hazard to either himself or others....If left unattended, it is this examiner's opinion [that] the particular scenario would have the capacity to degenerate further with the eventual production of truly dire and grievous results....[The Veteran] can only be seen as the representative of a potential threat both to himself as well as other should he return to work....Short of placement of [the Veteran] in an environment devoid of any measurable level of tension and as well which must presume a virtual absence of any co-workers, one could not reasonably expect to adequately lower the risk of potential harm to either [the Veteran] or his co-workers to acceptable levels."

On a questionnaire furnished by the Veteran's employer, Dr. Iserman also opined that both the Veteran and his colleagues would face a significant risk of substantial harm if he was allowed to return to work.  Dr. Iserman also found that the Veteran was permanently incapable of interacting directly, frequently, and appropriately with a variety of coworkers; handling disagreements without exhibiting disruptive behavior; and performing tasks in an effective manner after receiving constructive feedback regarding unacceptable job performance.  Dr. Iserman found that, alternatively, these activities were likely to cause an exacerbation on a permanent basis.

VA provided the Veteran with a second C&P examination of his PTSD in November 2008.  The examiner reviewed the claims file and medical records.  The Veteran endorsed a depressed mood.  He reported that his ability to concentrate was deteriorating, and that his self-esteem was poor.  He denied any current suicidal ideation.  The Veteran denied having any friends in the last 20 years; however, the examiner noted that the Veteran had reported having two close friends at his 2005 C&P examination.  The Veteran listed his leisure pursuits as gardening, yard work, wood work, and playing with dogs.  The Veteran denied a history of suicide attempts and any current suicidal ideation, although he reported having passive thoughts of suicide in the last few years.  The Veteran had a constricted affect.  He was not intact to time; he missed the correct date by three days.  The Veteran reported experiencing intrusive memories, upsetting memories triggered by cues, nightmares, flashbacks, tearfulness, avoidance, irritability, anger, hypervigilance, a startle response, and difficulty sleeping and concentrating.

On testing with the Miller Forensic Assessment of Symptoms Test (M-FAST), the November 2008 C&P examiner found that the Veteran's "total score...was significantly elevated....However, research indicates that patients with PTSD may score higher on these types of measures and suggests a higher cut off score.  Therefore, the results from this test are inconclusive."  The examiner further found that the Veteran met the criteria for PTSD using the Clinician-Administered PTSD Scale (CAPS) and Structured Clinical Interview for DSM Disorders (SCID) tests.

The November 2008 C&P examiner diagnosed the Veteran with chronic PTSD, depressive disorder NOS, alcohol abuse, and cannabis abuse.  He assigned a GAF score of 55 overall and 55 for PTSD.  Additionally, he opined that the Veteran did not have total occupation and social impairment, and neither did he have deficiencies in judgment, thinking, family relations, work, mood, or school.  Rather, he opined that the Veteran had reduced reliability and productivity due to PTSD symptoms of irritability and anger.

VA provided the Veteran with a third C&P examination of his PTSD in May 2010.  The examiner reviewed the claims file and medical records.  The Veteran reported that he had been hospitalized in 2009 for "panic."  The Veteran denied having any friends since the mid-1990s; the examiner again noted that the Veteran had reported having two close friends in his 2005 C&P examination.  The Veteran stated that his leisure pursuits include gardening, watching television, and taking care of dogs.  The Veteran denied a history of suicide attempts.  He reported that he had been in one fight.  The examiner found that the Veteran's attitude was manipulative, his affect constricted, and his mood anxious.  The Veteran was not intact to time; he missed the correct date by one day.  The Veteran reported experiencing auditory hallucinations and having obsessive and ritualistic behavior, including putting his left shoe on first, putting vegetables and potatoes in the same place on his plate, and using the same fork for every meal.  He also reported having panic attacks, although the examiner noted that the Veteran had previously denied experiencing panic attacks.  The Veteran reported a history of homicidal and suicidal ideation, but none at the time of the examination.  The examiner found that the Veteran had no problems with activities of daily living (ADLs) due to a mental disorder, and that "the Veteran gave a very atypical description of hallucinations."  The Veteran reported having intrusive memories of trauma, nightmares, flashbacks, tension, avoidance, anhedonia, irritability, anger, an exaggerated startle response, and difficulty with sleep and concentration.

The May 2010 C&P examiner opined that the Veteran's "results from the SIRS [Structured Interview of Reported Symptoms] clearly exceeded the threshold for malingering."  The examiner further found that the Veteran meets the criteria for PTSD using the CAPS and SCID tests.  The examiner diagnosed the Veteran with malingering, chronic PTSD, alcohol abuse in reported partial remission, and cannabis abuse in reported partial remission.  He assigned a GAF score of 70.  The examiner further opined that he diagnosed the Veteran with malingering because his description of auditory hallucinations was very atypical, his behavior during the interview was not consistent with signs of a psychotic disorder, and the results from the SIRS test were indicative of malingering psychological symptoms.  The examiner further opined that the Veteran "is not unemployable due to the PTSD.  The Veteran was exaggerating his psychological symptoms."  With respect to the effects of the Veteran's PTSD on his occupational and social functioning, the examiner found that the Veteran had PTSD signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner noted that he was unable to assess examples of such signs and symptoms "due to Veteran malingering."

A.  Period prior to June 15, 2007

For the period prior to June 15, 2007, the Board finds that the Veteran's PTSD is manifested by homicidal intent for a three day period; feelings of detachment, depression, anxiety, hypervigilance, anger, isolation, and irritability; impaired sleep and concentration; racing thoughts and feelings; intrusive memories and re-experiencing; nightmares; restricted range of affect; exaggerated startle response; crying episodes; and flashbacks.

In this regard, the evidence, as discussed in detail above, fails to demonstrate that the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  While VA treatment records show that the Veteran had homicidal intent for a three day period; feelings of detachment, depression, anxiety, hypervigilance, anger, isolation, and irritability; impaired sleep and concentration; racing thoughts and feelings; intrusive memories and re-experiencing; nightmares; restricted range of affect; exaggerated startle response; crying episodes; and flashbacks, the Board finds that such symptomatology, taken as a whole and in combination with the objective mental status examination, does not more nearly approximate a 50 percent rating.

While homicidal ideation, mood disturbances, and difficulty in establishing and maintaining effective work relationships are considered in the rating criteria for higher evaluations, the Board finds that such symptoms as noted during this period are not of such a severity or frequency so as to more nearly approximate a higher rating .  Therefore, the Board finds that, in the absence of additional symptomatology more nearly approximating such ratings, the Veteran is not entitled to an initial rating in excess of 30 percent during this time period.

Moreover, the Board finds that, during such time period, the Veteran's PTSD symptomatology, described above, does not more nearly approximate a 70 or 100 percent rating.  Specifically, there is no evidence that the Veteran has occupational and social impairment with reduced reliability and productivity or with deficiencies in most areas, or, total occupational and social impairment.  In this regard, the evidence pertaining to the period prior to June 15, 2007, fails to demonstrate primarily such symptomatology as flattened affect; impaired speech; panic attacks; difficulty understanding complex commands; impairment of memory, judgment, or abstract thinking; disturbances of motivation and mood; suicidal ideation; obsessional rituals; near-continuous panic or depression; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; gross impairment in thought processes or communication; delusions or hallucinations; grossly inappropriate behavior; persistent danger of hearing self or others; inability to perform activities of daily living; disorientation to time or place; or memory loss.

Additionally, the Board notes that the Veteran was assigned a GAF score of 70 in December 2005.  GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV), p. 32.  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.) Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

As the Veteran has been assigned a GAF score of 70, reflecting some mild symptoms but generally functioning pretty well, with some meaningful interpersonal relationships, as such, is consistent with a rating of 30 percent.  Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for PTSD prior to June 15, 2007.

B.  Period beginning June 15, 2007

Upon review of the record, the Board finds that the Veteran's PTSD warrants an initial rating of 70 percent effective June 15, 2007, the date of an incident at work which competent medical evidence shows demonstrated increased symptoms and resulted in his being placed on administrative leave until retirement.  However, for the reasons articulated below, the Board finds that an initial rating in excess of 70 percent for the period beginning June 15, 2007, is not warranted.

For the period beginning June 15, 2007, the Board finds that the Veteran's PTSD is manifested by some suicidal ideation; feelings of anger, stress, anxiety, agitation, depression, irritability, negative thinking, self-punishment, guilt, isolation, persecution, tension, and anhedonia; intrusive memories; sleep disturbances; nightmares; flashbacks; an exaggerated startle response; occasional crying spells; difficulty with interpersonal relationships; difficulty being in close proximity to people; hypervigilance; an inability to tolerate stress; decreased ability to focus, concentrate, and maintain attention; a constricted affect; poor self-esteem; tearfulness; and difficulty sleeping.

Additionally, clinicians found that both the Veteran and his colleagues would face a significant risk of substantial harm if he was allowed to return to work.  Clinicians also found that the Veteran was permanently incapable of interacting directly, frequently, and appropriately with a variety of coworkers; handling disagreements without exhibiting disruptive behavior; and performing tasks in an effective manner after receiving constructive feedback regarding unacceptable job performance-or, alternatively, that these activities were likely to cause an exacerbation on a permanent basis.  Likewise, a clinician found that the Veteran was quite disturbed and chronically maladjusted, with a high potential for explosive behavior at times.  A clinician further found that the Veteran's inability to control his anger was portending of threatened assault or assaultive behavior.  A clinician also determined that the Veteran's responses on the MMPI-2 were characteristic of persons with disturbed personal and social relationships, very poor social skills, a tendency to withdraw of social situations in general, and hypersensitivity.  An examiner also noted that the Veteran was not intact to time on either of two opportunities.

However, the evidence fails to demonstrate that the Veteran's PTSD is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

While VA and private treatment records show that the Veteran had the symptoms detailed above, the Board finds that such symptomatology, taken as a whole and in combination with the objective mental status examinations, does not more nearly approximate a 100 percent rating.

While persistent danger of hurting self or others and disorientation to time are considered in the rating criteria for a 100 percent evaluation, the Board finds that the Veteran has not been persistently harmful to others and his disorientation to time did not exceed three days.  With regard to the former aspect, the Board observes that the Veteran's danger to others was limited to his co-workers when threatened.  Therefore, in the absence of additional symptomatology more nearly approximating such rating, the Veteran is not entitled to an initial rating in excess of 70 percent during this time period.   

Additionally, the Board notes that the Veteran was assigned GAF scores of 45, 45, and 55 during this period; the GAF score of 70 for malingering is accorded less probative value for reasons discussed below.  These GAF scores reflect moderate to serious symptoms and, as such, are consistent with a rating of 70 percent.

Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  See Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board finds that the May 2010 C&P examiner's findings, including malingering, are entitled to less probative weight than the September 2007 and December 2007 physician's opinions, for two reasons.  First, the May 2010 C&P examiner based his finding of malingering in part on certain test results; however, Dr. Iserman had previously explained that while the Veteran's extremely rare configuration of test results had raised the possibility of an invalid profile, but when deciphered within the context of a face to face evaluation his code type is in fact typical and not unexpected.  Second, the May 2010 C&P examiner's findings with respect to the severity of the Veteran's PTSD are inconsistent with the Veteran's actions that led to him being unable to return to work, his colleagues' reported fear of him, and the Veteran's consistently reported symptomatology.

In conclusion, the Board finds that the Veteran is entitled to an initial rating of 70 percent, but no higher, for his PTSD beginning June 15, 2007.

C.  Other Considerations

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service- connected PTSD; however, the Board finds that his symptomatology has been stable throughout each period of the appeal.  Therefore, assigning additional staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  The Board observes that the Veteran reported being hospitalized for panic in 2009 and has not worked since June 15, 2007; however, because the threshold test of that first factor is not met, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, supra.  Moreover, in light of such facts, a claim for a temporary total evaluation pursuant to 38 C.F.R. § 4.29 is being referred and the Veteran is being awarded a TDIU as of the date he was last employed herein.  The Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

As indicated previously, in Rice, supra, the issue of TDIU has been raised in the context of the Veteran's initial rating claim.  However, as such will be discussed below, it does not need to be addressed further here. 

In sum, the Board finds that an initial rating of in excess of 30 percent for PTSD for the period prior to June 15, 2007, is not warranted.  The Board further concludes that, beginning June 15, 2007, an initial 70 percent rating, but no higher, is warranted for the Veteran's PTSD.  In denying higher initial ratings, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  TDIU

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Period prior to June 15, 2007

For the appellate period prior to June 15, 2007, the Veteran was service-connected for PTSD, evaluated as 30 percent disabling, and low back strain with chronic low back pain/dysfunction, evaluated as noncompensable.  The Veteran's combined evaluation for compensation purposes was 30 percent.  38 C.F.R. § 4.25.  Thus, he did not meet the standards for 38 C.F.R. § 4.16(a) prior to June 15, 2007.

Furthermore, for the appellate period prior to June 15, 2007, the Veteran was not unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Indeed, the evidence of record demonstrates that the Veteran was gainfully employed at the United States Postal Service for nearly 30 years prior to June 15, 2007, and has not alleged that his service-connected disabilities rendered him unemployable prior to such date.  Additionally, no clinician opined that, prior to June 15, 2007, that the Veteran was unemployable due to one or more of his service-connected disabilities.  

Furthermore, even if the Veteran's contentions regarding the severity of his service-connected disabilities are construed as asserting that he was unemployable prior to June 15, 2007, the Board finds that he is not competent to opine on such a complex medical question regarding the relationship between his service-connected disabilities and his ability to work.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (a claimant is not competent to provide evidence as to more complex medical questions); Jones v. West, 12 Vet. App. 460, 465 (1999) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

In view of the foregoing, the Board finds that the preponderance of the evidence does not show that the Veteran's service-connected disabilities precluded him from securing and following substantially gainful employment prior to June 15, 2007.  As such, entitlement to a TDIU prior to June 15, 2007, must be denied.

B.  Period beginning June 15, 2007

As of June 15, 2007, the Veteran is service-connected for PTSD, evaluated as 70 percent disabling, and low back strain with chronic low back pain/dysfunction, evaluated as noncompensable.  The Veteran's combined evaluation for compensation purposes was 70 percent.  38 C.F.R. § 4.25.  As of June 30, 2009, the Veteran is service-connected for PTSD, evaluated as 70 percent disabling; low back strain with chronic low back pain/dysfunction, evaluated as 20 percent disabling; and left lower extremity radiculopathy, evaluated as 10 percent disabling.  The Veteran's combined evaluation for compensation purposes is 80 percent.  38 C.F.R. § 4.25.    

Therefore, the Veteran meets the schedular threshold for a TDIU as of June 15, 2007.  As such, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities.

In this regard, the record reflects that the Veteran last worked on June 15, 2007, the date of his incident with a co-worker which resulted in his being placed on administrative leave until his retirement.  As described above, two private physicians performed mental status evaluations on behalf of the Veteran's employer and opined that both the Veteran and his colleagues would face a significant risk of substantial harm if he was allowed to return to work.  They also found that the Veteran was permanently incapable of interacting directly, frequently, and appropriately with a variety of coworkers; handling disagreements without exhibiting disruptive behavior; and performing tasks in an effective manner after receiving constructive feedback regarding unacceptable job performance-or, alternatively, that these activities were likely to cause an exacerbation on a permanent basis.  Additionally, one of the physicians opined that "Short of placement of [the Veteran] in an environment devoid of any measurable level of tension and as well which must presume a virtual absence of any co-workers, one could not reasonably expect to adequately lower the risk of potential harm to either [the Veteran] or his co-workers to acceptable levels."

Although the Board acknowledges that the PTSD C&P examiner found to the contrary that the Veteran was employable was employable based on the severity of his disorder, the Board ascribes greater probative weight to the findings of the private clinicians based on the reasoning in Dr. Iserman's interpretations of test results, the Veteran's actions that led to him being unable to return to work, his colleagues' reported fear of him, and his consistently reported symptomatology.  Winsett, supra; Gabrielson, supra.

Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities and, as such, a TDIU is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

An initial rating in excess of 30 percent for PTSD for the period prior to June 15, 2007, is denied.

An initial rating of 70 percent, but no higher, beginning June 15, 2007, is granted, subject to the laws and regulations governing payment of monetary benefits.

For the period prior to June 15, 2007, a TDIU is denied.

As of June 15, 2007, a TDIU is granted.


____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


